Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 1 of 23 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
___________________________________

Daliana S. Gonzalez on behalf of himself
or herself and all other similarly
situated consumers

                               Plaintiff(s),

       -against-


Aswad & Ingraham, LLP
                        Defendant.
___________________________________


                                CLASS ACTION COMPLAINT
                                 JURY TRIAL DEMANDED


       1. Plaintiff seeks redress for the illegal practices of Aswad & Ingraham, LLP, concerning

the collection of debts, in violation of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

et seq. (“FDCPA”).



                                               Parties

       2. Plaintiff is a citizen of the State of New York who resides within this Judicial District.



       3. Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the FDCPA, in

that the alleged debt that Defendant sought to collect from Plaintiff is a consumer debt and the

Plaintiff is a natural person obligated or allegedly obligated to pay the debt.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 2 of 23 PageID #: 2




       4. Upon information and belief, Defendant's principal place of business is located in

Binghamton, NY.



       5. Defendant is regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.



       6. Defendant is a “debt collector” as that term is defined by the FDCPA, 15 U.S.C. §

1692(a)(6), as the defendant is a person who uses any instrumentality of interstate commerce or

the mails in any business the principal purpose of which is the collection of any debts, or who

regularly collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.



       7. The obligation claimed due by the defendant is a “debt” as defined by 15 U.S.C.

§1692a(5), as it is an obligation or alleged obligation of a consumer to pay money arising out of

a transaction in which the money, property, insurance or services which are the subject of the

transaction are primarily for personal, family, or household purposes, whether or not such

obligation has been reduced to judgment.



       8. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor;

any false, deceptive or misleading statements in connection with the collection of a debt; unfair

or unconscionable collection methods; and requires certain disclosures, See: 15 U.S.C. §§1692d,

1692e, 1692f and 1692g.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 3 of 23 PageID #: 3




       9. The FDCPA in 15 U.S.C. §1692(e) simultaneously advances two objectives: it protects

vulnerable citizens, while promoting a competitive marketplace. The FDCPA is a strict liability

statute which provides for actual or statutory damages upon the showing of a single violation.

Bentley v Great Lakes Collection Bureau, 6 F.3d 60, 62-3 (2d Cir. 1993). In considering whether

a collection notice violates Section 1692e, the court applies the "least sophisticated consumer"

standard. Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir.1993).



       10. Congress adopted the FDCPA with the “express purpose to eliminate abusive debt

collection practices by debt collectors, and to insure that those debt collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged.” Jerman v. Carlisle,

McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 130 S. Ct. 1605,1623, 176 L. Ed. 2d 519

(2010) (internal quotes and ellipsis omitted); Lesher v. Law Offices of Mitchell N. Kay, P.C.,

650 F.3d 993, 996 (3d Cir. 2011).



       11. Congress had found abundant evidence of abusive, deceptive, and unfair debt

collection practices by many debt collectors contributed to the number of personal bankruptcies,

marital instability, loss of jobs, and invasions of individual privacy. 15 U.S.C. § 1692(a). It also

found that existing consumer protection laws were inadequate. 15 U.S.C. § 1692(b). Therefore,

“Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act.” Lesher, 650 F.3d at 997.



       12. Thus, the intended effect of these private enforcement actions was not only to reduce

the number of personal bankruptcies, marital instability, loss of jobs, and invasions of individual
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 4 of 23 PageID #: 4




privacy caused by abusive, deceptive, and unfair debt collection practices but, simultaneously, to

promote a competitive marketplace for those debt collectors who voluntarily treat consumers

with honesty and respect.



       13. “Congress recognized that ‘the vast majority of consumers who obtain credit fully

intend to repay their debts. When default occurs, it is nearly always due to an unforeseen event

such as unemployment, overextension, serious illness or marital difficulties or divorce.’” FTC v.

Check Investors, Inc., 502 F.3d 159, 165 (3d Cir. 2007). Nevertheless, “‘[a] basic tenet of the

Act is that all consumers, even those who have mismanaged their financial affairs resulting in

default on their debt, deserve ‘the right to be treated in a reasonable and civil manner.’” FTC,

supra, 502 F.3d at 165 (emphasis added) quoting Bass v. Stolper, Koritzinsky, Brewster &

Neider, S.C., 111 F.3d 1322, 1324 (7th Cir. 1997).



       14. The FDCPA is construed broadly so as to effectuate its remedial purposes and a debt

collector’s conduct is judged from the standpoint of the “least sophisticated consumer,” Brown v.

Card Serv. Ctr, 464 F.3d 450, 453n1 (3d Cir. 2006). Thus, by way of example, “A debt

collection letter is deceptive where it can be reasonably read to have two or more different

meanings, one of which is inaccurate.” Id. at 455.



       15. “Congress also intended the FDCPA to be self-enforcing by private attorney

generals.” Weiss v. Regal Collections, 385 F.3d 337, 345 (3d Cir. 2004). “In order to prevail, it

is not necessary for a plaintiff to show that she herself was confused by the communication she

received; it is sufficient for a plaintiff to demonstrate that the least sophisticated consumer would
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 5 of 23 PageID #: 5




be confused. In this way, the FDCPA enlists the efforts of sophisticated consumers like Jacobson

as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

themselves to bring suit under the Act, but who are assumed by the Act to benefit from the

deterrent effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Services, Inc.,

516 F.3d 85, 91 (2d Cir. 2008); and, see, Gonzales v. Arrow Fin. Services, LLC, 660 F.3d 1055

(9th Cir. 2011). Thus, “the FDCPA protects all consumers, the gullible as well as the shrewd.”

Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993).



       16. Except where the Act expressly requires knowledge or intent, the “FDCPA is a strict

liability statute to the extent it imposes liability without proof of an intentional violation,” Allen

ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d Cir. 2011) (citing, in footnote 7,

supporting authorities from the Second, Seventh, Ninth and Eleventh Circuits).



       17. To prohibit deceptive practices, the FDCPA, at 15 U.S.C. § 1692e, provides that a

debt collector may not use any false, deceptive, or misleading representation or means in

connection with the collection of any debt and, without limiting the generality of the prohibited

conduct, enumerates sixteen acts and omissions which are deemed to be per se violations of that

section. 15 U.S.C. § 1692e(1)-(16).



                                    Jurisdiction and Venue



       18. This Court has federal question jurisdiction under 15 U.S.C. § 1692k(d) and 28

U.S.C. § 1331.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 6 of 23 PageID #: 6




        19. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), as the acts and

transactions that give rise to this action occurred, in substantial part, in this district, and the

Defendant does business within this District.



                                      Nature Of The Action



        20. Plaintiff brings this class action on behalf of a class of New York consumers seeking

redress for Defendant’s illegal practices, in connection with the collection of a debt allegedly

owed by Plaintiff in violation of the Fair Debt Collection Practices Act, (“FDCPA), 15 U.S.C. §

1692, et seq.



        21. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which prohibits

debt collectors from engaging in abusive, deceptive and unfair practices.



        22. Plaintiff is seeking damages, and declaratory and injunctive relief.




                 Violations Of The Fair Debt Collection Practices Act
                          Allegations Particular to Plaintiff

        23. Upon information and belief, on a date better known by Defendant, Defendant began

to attempt to collect an alleged consumer debt from the Plaintiff.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 7 of 23 PageID #: 7




       24. On or about December 3, 2020, Defendant sent Plaintiff a collection letter attached as

Exhibit A, which was an initial communication sent by the Defendant, and received by the

Plaintiff, seeking to collect a balance allegedly incurred for personal purposes. Said letter states

in part as follows:



                      Additionally, you should be advised that unless you notify

                      our office in writing within 30 days of the date you receive

                      this letter that you dispute the validity of your obligation to

                      CCTC, or any portion thereof, we will assume the debt to be

                      valid. However, if we receive a written notice from you

                      disputing the debt, or any portion of the debt, within the 30-

                      day period, we will obtain verification of the debt, and a copy

                      of such verification will be mailed to you. Further, upon your

                      written request within the 30-day period, we will provide you

                      with the name and address of the original creditor, if it is

                      different than the current creditor.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 8 of 23 PageID #: 8




                                           First Count
                                 Violation of 15 U.S.C. §1692g(a)
                                     Defective 1692g Notice



        25. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

paragraphs as if set forth fully in this cause of action.



        26. Section 1692g(a) of the FDCPA requires a debt collector to provide a consumer with

a Validation Rights Notice; herein after referred to as the “Notice.” The Notice provides

information about the alleged debt and a consumer's rights as more specifically set forth in

subsections (a)(1)-(5) as follows:



           (a) Within five days after the initial communication with a

           consumer in connection with the collection of any debt, a debt

           collector shall, unless the following information is contained

           in the initial communication or the consumer has paid the

           debt, send the consumer a written notice containing:

           (1) the amount of the debt;

           (2) the name of the creditor to whom the debt is owed;

           (3) a statement that unless the consumer, within thirty days

           after receipt of the notice, disputes the validity of the debt, or

           any portion thereof, the debt will be assumed to be valid by

           the debt collector;
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 9 of 23 PageID #: 9




          (4) a statement that if the consumer notifies the debt collector

          in writing within the thirty-day period that the debt, or any

          portion thereof, is disputed, the debt collector will obtain

          verification of the debt or a copy of a judgment against the

          consumer and a copy of such verification or judgment will be

          mailed to the consumer by the debt collector; and

          (5) a statement that, upon the consumer's written request

          within the 30-day period, the debt collector will provide the

          consumer with the name and address of the original creditor,

          if different from the current creditor.



       27. This Notice is an important statutory right which must be effectively and clearly

conveyed to the consumer.



       28. The Notice must be sufficiently prominent to be readily noticed. It cannot be

overshadowed by its placement, nor by other language or notices in the letter.



       29. The Notice in said letter is inconspicuously placed on same, mixed in with various

other federal and state law notices.



       30. The Validation Rights Notice on said letter is not prominent and is overshadowed by

other language in the letter, and is in violation of 15 U.S.C. § 1692g of the FDCPA.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 10 of 23 PageID #: 10




         31. The letters are "communications" as defined by 15 U.S.C. § 1692a(2).



         32. 15 U.S.C. § 1692g provides that within five days after the initial communication

 with a consumer in connection with the collection of any debt, a debt collector shall, unless the

 information is contained in the initial communication or the consumer has paid the debt, send the

 consumer a written notice containing certain enumerated information.



         33. The written notice must contain the amount of the debt.



         34. The written notice must contain the name of the creditor to whom the debt is

 owed.

         35. The written notice must contain a statement that unless the consumer, within thirty

 days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the debt

 will be assumed to be valid by the debt collector.



         36. The written notice must contain a statement that if the consumer notifies the debt

 collector in writing within the thirty-day period that the debt, or any portion thereof, is disputed,

 the debt collector will obtain verification of the debt or a copy of a judgment against the

 consumer and a copy of such verification or judgment will be mailed to the consumer by the debt

 collector.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 11 of 23 PageID #: 11




         37. The written notice must contain a statement that, upon the consumer's written request

 within the thirty-day period, the debt collector will provide the consumer with the name and

 address of the original creditor, if different from the current creditor.



         38. A debt collector has the obligation, not just to convey the required information, but

 also to convey such clearly.



         39. A debt collector has the obligation, not just to convey the required information, but

 also to convey such effectively.



         40. A debt collector has the obligation, not just to convey the required information, but

 also to convey such clearly, so that the least sophisticated consumer will not be uncertain as to

 her rights.



         41. A debt collector has the obligation, not just to convey the required information, but

 also to convey such effectively, so that the least sophisticated consumer will not be uncertain as

 to her rights.



         42. 15 U.S.C. § 1692g requires the notice to include a statement that a statement that,

 upon the consumer's written request within the 30-day period, the debt collector will provide the

 consumer with the name and address of the original creditor, if different from the current

 creditor.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 12 of 23 PageID #: 12




        43. The language contained in the letter fails to accurately state the 1692G notice that is

 required as a matter of law. The letter falsely states that the debt must be disputed in writing.

 Debts Need not be disputed in writing, and can be made verbally.



        44. 15 U.S.C. § 1692g provides that within five days after the initial communication with

 a consumer in connection with the collection of any debt, a debt collector shall, unless the

 information is contained in the initial communication or the consumer has paid the debt, send the

 consumer a written notice containing certain enumerated information.



        45. 15 U.S.C. § 1692g(a)(3) requires the notice to include a statement that unless the

 consumer, within thirty days of receipt of the notice, disputes the validity of the debt, or any

 portion thereof, the debt will be assumed valid by the debt collector.



        46. There is no requirement that the consumer dispute the debt in writing.



        47. It is a violation of the FDCPA to require disputes be made in writing.



        48. It is a violation of the FDCPA to include language in the letter that overshadows the

 required 15 U.S.C. § 1692g(a)(3) statement.



        49. It is a violation of the FDCPA to include language in the letter that contradicts the

 required 15 U.S.C. § 1692g(a)(3) statement.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 13 of 23 PageID #: 13




        50. It is a violation of the FDCPA to include language in the letter that, when

 examined from the perspective of the least sophisticated consumer, overshadows the required

 §1692g(a)(3) statement.



        51. It is a violation of the FDCPA to include language in the letter that, when

 examined from the perspective of the least sophisticated consumer, contradicts the required

 §1692g(a)(3) statement.



        52. It is a violation of the FDCPA to include language in the letter that, when

 examined from the perspective of the least sophisticated consumer, leads the least sophisticated

 consumer to believe that her dispute must be made in writing.




        53. Disputes need not be in writing. Hooks v. Forman, Holt, Eliades & Ravin, LLC, 717

 F.3d 282 (2d Cir. 2013).



        54. Disputes may be made verbally.



        55. The language concerning correspondence with Defendant overshadows the

 required 15 U.S.C. § 1692g(a)(3) statement.



        56. The language concerning correspondence with Defendant contradicts the required 15

 U.S.C. § 1692g(a)(3) statement.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 14 of 23 PageID #: 14




        57. The language concerning correspondence with Defendant, when examined from the

 perspective of the least sophisticated consumer, overshadows the required § 1692g(a)(3)

 statement.



        58. The language concerning correspondence with Defendant, when examined from the

 perspective of the least sophisticated consumer, contradicts the required § 1692g(a)(3) statement.



        59. The language concerning correspondence with Defendant, when examined from the

 perspective of the least sophisticated consumer, leads the least sophisticated consumer to believe

 that her dispute must be in writing.



        60. Defendant has violated § 1692g, as the above-referenced language overshadows the

 information required to be provided by that Section. See Vetrano v. CBE Grp., Inc., 2016 WL

 4083384 (E.D.N.Y. Aug. 1, 2016).



        61. 15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.



        62. While § 1692e specifically prohibits certain practices, the list is non-exhaustive, and

 does not preclude a claim of falsity or deception based on any non-enumerated practice.



        63. Collection notices are deceptive if they can be reasonably read to have two or
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 15 of 23 PageID #: 15




 more different meanings, one of which is inaccurate.



        64. The question of whether a collection letter is deceptive is determined from

 perspective of the “least sophisticated consumer.”



        65. The collection letters could be reasonably interpreted by the least sophisticated

 consumer as incorrectly representing that a dispute must be communicated in writing. See

 Vetrano v. CBE Grp., Inc., 2016 WL 4083384 (E.D.N.Y. Aug. 1, 2016); Balke v. Alliance One

 Receivables Management, Inc., No. 16-CV-5624(ADS)(AKT), 2017 WL 2634653 (E.D.N.Y.

 June 19, 2017); Avila v. Riexinger & Assocs., LLC, 817 F.3d 72 (2d Cir. 2016); Pipiles v. Credit

 Bureau of Lockport, Inc., 886 F.2d 22, 25 (2d Cir. 1989). (Because the collection notice was

 reasonably susceptible to an inaccurate reading, it was deceptive within the meaning of the Act.),

 Clomon v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993). (Collection notices are deceptive if they

 are open to more than one reasonable interpretation, at least one of which is inaccurate.), Russell

 v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. N.Y. 1996). (A collection notice is deceptive when it

 can be reasonably read to have two or more different meanings, one of which is inaccurate. The

 fact that the notice's terminology was vague or uncertain will not prevent it from being held

 deceptive under §1692e(10) of the Act.)




        66. Because the Letter is reasonably susceptible to an inaccurate reading, as described

 above, it is deceptive within the meaning of the FDCPA.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 16 of 23 PageID #: 16




           67. The least sophisticated consumer would likely be deceived by the Letter.



           68. The least sophisticated consumer would likely be deceived in a material way by the

 letter.



           69. Defendant, as a matter of pattern and practice, mails letters, or causes the mailing of

 letters, to debtors using language substantially similar or materially identical to that utilized by

 Defendant in mailing the above-cited letter to Plaintiff.



           70. The letters Defendant mails, or causes to be mailed, are produced by Defendant's

 concerted efforts and integrated or shared technologies including computer programs, mailing

 houses, and electronic databases. The said letter is a standardized form letter.



           71. Section 1692g(a) of the FDCPA requires a debt collector to provide a consumer with

 a Validation Rights Notice; herein after referred to as the “Notice.” The Notice provides

 information about the alleged debt and a consumer's rights as more specifically set forth in

 subsections (a)(1)-(5) as follows:



           72. It is a violation of the FDCPA to include language in the Letter that contradicts the

 required 15 U.S.C. §1692g(3) statement.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 17 of 23 PageID #: 17




         73. It is a violation of the FDCPA to include language in the Letter that, when examined

 from the perspective of the least sophisticated consumer, overshadows the required §1692g(a)(3)

 statement.



         74. It is a violation of the FDCPA to include language in the Letter that, when examined

 from the perspective of the least sophisticated consumer, contradicts the required §1692g(a)(3)

 statement.



         75. It is a violation of the FDCPA to include language in the Letter that, when examined

 from the perspective of the least sophisticated consumer, leads the least sophisticated consumer

 to believe that her dispute must be in writing, or misleads the debtor regarding the appropriate

 time or manner regarding the assertion of a dispute regarding the debt.

         76. Defendant’s conduct, as described, violates 15 U.S.C. §1692g(a).



                                          Second Count
                           15 U.S.C. §1692e, 1692e(2)(A), and 1692e(10)
                              False and Misleading Representations


              False or Misleading Representations as to the Rights of the Consumer


         77. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior

 paragraphs as if set forth fully in this cause of action.



         78. 15 U.S.C. § 1692e of the FDCPA states:


                A debt collector may not use any false, deceptive, or misleading
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 18 of 23 PageID #: 18




               representation or means in connection with the collection of any debt.

               Without limiting the general application of the foregoing, the

               following conduct is a violation of this section:



               (2) The false representation of—

               (A) the character, amount, or legal status of any debt; or
               (B) any services rendered or compensation which may be lawfully
               received by any debt collector for the collection of a debt.


               (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.



         79. The Section 1692g(a) written notice must contain a statement that if the consumer

 notifies the debt collector in writing within the thirty-day period that the debt, or any portion

 thereof, is disputed, the debt collector will obtain verification of the debt or a copy of a judgment

 against the consumer and a copy of such verification or judgment will be mailed to the consumer

 by the debt collector.



         80. The Section 1692g(a) written notice must contain a statement that, upon the

 consumer's written request within the thirty-day period, the debt collector will provide the

 consumer with the name and address of the original creditor, if different from the current

 creditor.



         81. A debt collector has the obligation, not just to convey the required information, but

 also to convey such clearly.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 19 of 23 PageID #: 19




         82. A debt collector has the obligation, not just to convey the required information, but

 also to convey such effectively.



         83. A debt collector has the obligation, not just to convey the required information, but

 also to convey such clearly, so that the least sophisticated consumer will not be uncertain as to

 her rights.



         84. A debt collector has the obligation, not just to convey the required information, but

 also to convey such effectively, so that the least sophisticated consumer will not be uncertain as

 to her rights.



         85. The Letter, because of the false and misleading statement, would likely confuse the

 least sophisticated consumer.



         86. The statement in Defendant’s letter is false and misleading, and is therefore in

 violation of 15 U.S.C. §§ 1692e, 1692e(2), and 1692e(10).



                                     SPOKEO STANDING



         i. Plaintiff suffered injury in fact by being subjected to unfair and abusive practices of the

 Defendant.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 20 of 23 PageID #: 20




        ii. Plaintiff suffered actual harm by being the target of the Defendant's misleading debt

 collection communications.

        iii. Defendant violated the Plaintiff's right not to be the target of misleading debt

 collection communications.

        iv. Defendant violated the Plaintiff's right to a truthful and fair debt collection process.

        v. Defendant used materially false, deceptive, misleading representations and means in its

 attempted collection of Plaintiffs alleged debt.

        vi. Defendant's communications were designed to cause the debtor to suffer a harmful

 disadvantage in charting a course of action in response to Defendant's collection efforts.

        vii. The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

 of their rights, the act enables them to understand, make informed decisions about, and

 participate fully and meaningfully in the debt collection process. The purpose of the FDCPA is to

 provide information that helps consumers to choose intelligently. The Defendant's false

 representations misled the Plaintiff in a manner that deprived him of his right to enjoy these

 benefits, these materially misleading statements trigger liability under the FDCPA.

        viii. These deceptive communications additionally violated the FDCPA since they

 frustrate the consumer's ability to intelligently choose his or her response.

        viv. Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

 including but not limited to, fear, stress, mental anguish, emotional stress and acute

 embarrassment. Plaintiff and putative class members are entitled to preliminary and permanent

 injunctive relief, including, declaratory relief, and damages.



   Violations of the Fair Debt Collection Practices Act brought by Plaintiff on
     behalf of himself and the members of a class, as against the Defendant.
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 21 of 23 PageID #: 21




         A. Plaintiff re-states, re-alleges, and incorporates herein by reference, all prior paragraphs

 as if set forth fully in this cause of action.


         B. Defendant, as a matter of pattern and practice, mails letters, or causes the mailing of

 letters, to debtors using language substantially similar or materially identical to that utilized by

 Defendant in mailing the above-cited letter to Plaintiff.



         C. The letters Defendant mails, or causes to be mailed, are produced by Defendant's

 concerted efforts and integrated or shared technologies including computer programs, mailing

 houses, and electronic databases. The said letter is a standardized form letter.



         D. This cause of action is brought on behalf of Plaintiff and the members of a class.



         E. The class consists of all persons whom Defendant's records reflect resided in the State

 of New York and who were sent a collection letter in substantially the same form letter as the

 letter sent to the Plaintiff on or about one year prior to the date of the collection letter; and (a) the

 collection letter was sent to a consumer seeking payment of a personal debt purportedly owed to

 the Defendant; and (b) the collection letter was not returned by the postal service as undelivered;

 (c) and the Plaintiff asserts that the letter contained violations of 15 U.S.C. §§ 1692e, 1692e(5),

 1692e(10) and 1692e(11).



         F. Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and

 preferable in this case because:
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 22 of 23 PageID #: 22




        1. Based on the fact that a form collection letter is at the heart of this litigation, the class

 is so numerous that joinder of all members is impracticable.



        2. There are questions of law and fact common to the class and these questions

 predominate over any questions affecting only individual class members. The principal question

 presented by this claim is whether the Defendant violated the FDCPA.



        3. The only individual issue is the identification of the consumers who received such

 collection letters (i.e. the class members), a matter capable of ministerial determination from the

 records of Defendant.



        4. The claims of the Plaintiff are typical of those of the class members. All are based on

 the same facts and legal theories.



        5. The Plaintiff will fairly and adequately represent the class members’ interest charges.

 The Plaintiff has retained counsel experienced in bringing class actions and collection-abuse

 claims. The Plaintiff's interest charges are consistent with those of the members of the class.



        G. A class action is superior for the fair and efficient adjudication of the class members’

 claims. Congress specifically envisions class actions as a principal means of enforcing the

 FDCPA. 15 U.S.C. § 1692(k). The members of the class are generally unsophisticated

 individuals, whose rights will not be vindicated in the absence of a class action. Prosecution of
Case 1:20-cv-05954-LDH-RML Document 1 Filed 12/07/20 Page 23 of 23 PageID #: 23




 separate actions by individual members of the classes would create the risk of inconsistent or

 varying adjudications resulting in the establishment of inconsistent or varying standards for the

 parties and would not be in the interest charges of judicial economy.



        H. If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

 pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.



        I. Collection attempts, such as those made by the Defendant are to be evaluated by the

 objective standard of the hypothetical “least sophisticated consumer.”



        J. The Defendant's actions as set forth above in the within complaint violates the Fair

 Debt Collection Practices Act.



        K. Because the Defendant violated the Fair Debt Collection Practices Act, the Plaintiff

 and the members of the class are entitled to damages in accordance with the Fair Debt Collection

 Practices Act.


 Dated: Nassau, New York
        December 7, 2020
                                                                /S Jacob Silver
                                                                ______________________
                                                                Jacob Silver
                                                                Attorney At Law
                                                                237 Club Dr.
                                                                Woodmere, NY 11598
                                                                (718) 855-3835
                                                                (718) 534-0057 – Fax
                                                                silverbankruptcy@gmail.com
